Citation Nr: 0928323	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  04-06 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Eligibility for death pension benefits as an adult helpless 
child of the Veteran.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The appellant in this case is the son of the Veteran, who had 
active service from  November 1970 to June 1973.  The Veteran 
died in July 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Columbia, South Carolina.  

In July 2005, the appellant testified at a Travel Board 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of the hearing is of record.  

In December 2005, the Board remanded this matter for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the time of his July 2005 hearing, the appellant testified 
that suffered a head injury at the age of six which required 
seven stitches to close.  He also noted sustaining an injury 
to his back while wrestling in school at the age of 9.  He 
noted having been in the hospital for a period of six weeks 
at that time.  The Veteran also testified that somewhere 
between the years of 1990 and 1993 he was shot five times and 
rendered unconscious.  He stated that he was taken to Fort 
Jackson Memorial Hospital for a period of time and was 
subsequently released from that facility.  He noted that he 
was treated at the base facility as his father was retired 
military.  

In its December 2005 remand, the Board noted the Veteran's 
testimony.  It observed that further assistance was required.  
It noted that the records pertaining to the appellant's 
asserted injuries at the ages of six, nine, and between 1990 
and 1993 were not part of the record, nor had any attempts 
been made to obtain these records.  The Board stated that a 
military dependent 's records were separate records stored 
under the military member's social security number.  The 
Board indicated that it did not appear that the RO had 
attempted to obtain the military dependent's records from 
National Personnel Records Center (NPRC).  The Board noted 
that VA had to assist the appellant in obtaining medical 
documentation of the injuries alleged by him at the ages of 
6, 9, and between 1990 and 1993.

The Board indicated that the RO/AMC should request copies of 
the medical records of the military dependent, which were 
stored under the Veteran's social security number, from the 
NPRC. Among the records to be obtained were all medical 
records concerning the appellant from Fort Jackson any time 
prior to 1993.  If no such records were unavailable, NPRC was 
to so state.

The Board also indicated that the RO/AMC should ask the 
appellant to identify all health care providers that had 
treated him for any physical, psychological or psychiatric 
disorder, from 1979 to the present, specifically as to his 
head injury at six years of age, back injury at nine years of 
age, and gunshot wounds from 1990 through 1993.  The RO was 
also requested to obtain records from each health care 
providers the appellant identified that might have records.

As a result of the remand, NPRC, in January 2006, was 
requested to furnish any inpatient dependant medical records 
for the appellant from Fort Jackson, South Carolina, from 
February 1974 to December 31, 1993.  In April 2006, the 
following response was received: Requested records from 
<<Fort Jackson>> for << 1974>> are <<mailed>>.  The only 
records forwarded were related to the appellant's birth in 
February 1974.  

It does not appear that any attempts were made to search the 
pertinent period from 1990 to 1993, when the appellant claims 
he was treated for gunshot wounds at this facility.  A remand 
by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
In Stegall the Court held that "where . . . the remand orders 
of the Board are not complied with, the Board itself errs in 
failing to insure compliance."  Id.

As such, this matter must be remanded in order to attempt to 
obtain the identified treatment records from Fort Jackson for 
the time period from 1990 to 1993.  

The Board notes that the AMC/RO has attempted to request 
additional records from the appellant as to any treatment 
received, to include requesting that he provide original 
authorizations to obtain treatment records from the 
facilities he has identified as having being treated at, as 
opposed to the faxed copies which the appellant had 
originally sent, and that these attempts have been 
unsuccessful.  As this matter is in remand status, the RO/AMC 
should once again send the appellant an additional letter 
requesting that he provide authorizations for all facilities 
which he has previously identified as having received 
treatment at and for which he had previously provided faxed 
authorizations.  Such request should be sent to his last 
known address. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should request copies of 
the medical records of the military 
dependent, [redacted], which should 
be stored under the Veteran's social 
security number, from the National 
Personnel Records Center.  Specific 
requests should made from Fort Jackson 
for the following time frames:  January 
1, 1990, through December 31, 1990; 
January 1, 1991, through December 31, 
1991; January 1, 1992, through December 
31, 1992; and January 1, 1993, through 
December 31, 1993.  Specific emphasis 
should be placed upon obtaining treatment 
records relating to gunshot wounds 
sustained during this time period.  Each 
specific time period should be searched.  
If such records are unavailable, NPRC 
should so state.

2.  The RO/AMC should ask the appellant 
to identify all health care providers 
that have treated him for any physical, 
psychological or psychiatric disorder 
from 1979 to the present, specifically as 
to his head injury at six years of age, 
back injury at nine years of age, and 
gunshot wounds from 1990 through 1993.  
The RO should obtain records from each 
health care provider he identifies that 
might have records, after receiving 
proper authorization from the appellant, 
if an attempt has not already been made.  
If records are unavailable, please have 
the provider so indicate.

3.  After completion of the above, 
readjudicate the claim on appeal.  If the 
claim is not fully granted, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




